Citation Nr: 1235062	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  12-01 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of left hand carpel tunnel syndrome surgery.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issue.  The Veteran timely appealed that issue.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's January 2012 substantive appeal, VA Form 9, he indicated that he wished to have a hearing before a Veterans Law Judge; such a hearing before a Veterans Law Judge was scheduled for June 2012 and the Veteran was informed of that scheduled hearing in a May 2012 letter.  The Veteran failed to report for that hearing.

In an August 2012 correspondence, the Veteran indicated that he was aware of his scheduled hearing in June 2012.  He further stated that in May 2012 he had open heart surgery for a quadruple coronary bypass condition.  He indicated that he felt he would be able to participate in the hearing so he did not reschedule it.  However, on the day of the hearing, the Veteran stated that it was 100 degrees outside with high humidity, causing him to be light-headed and short of breath.  He consulted his doctor, who advised him not to place undue stress on his heart by traveling to the place of hearing that day.  He stated he was not aware of any emergency number he was to call to inform the RO he would be unable to attend his hearing.  He asked to be rescheduled for his hearing.  

Based on this statement, the Board finds that the Veteran had good cause to miss his scheduled hearing.  Finding good cause, the Board remands this case in order to allow the Veteran to be rescheduled for a hearing before a Veterans Law Judge, as requested.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge, either by videoconference or in person at the RO, whichever affords the earliest opportunity, and notify him and his representative of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same please add appropriate documentation to the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


